Filed 3/8/18 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2018 ND 66







James G. Yahnke, 		Petitioner and Appellant



v.



State of North Dakota, 		Respondent and Appellee







No. 20170185







Appeal from the District Court of Traill County, East Central Judicial District, the Honorable Steven E. McCullough, Judge.



AFFIRMED.



Per Curiam.



Kiara Costa Kraus-Parr, Grand Forks, ND, for petitioner and appellant.



Charles A. Stock, State’s Attorney, Crookston, MN, for respondent and appellee.

Yahnke v. State

No. 20170185



Per Curiam.

[¶1]	James Yahnke appeals from a district court order denying his application for post-conviction relief.  Yahnke argues the court erred by finding he failed to establish ineffective assistance of counsel.  We conclude the court’s order is based on findings of fact that are not clearly erroneous.  Yahnke further argues the court erred when it did not allow him to withdraw his guilty plea to correct a manifest injustice caused by procedural errors made by the sentencing court, by failing to fully advise him as required by N.D.R.Crim.P. 11.  Because Yahnke did not adequately raise this argument at the district court level, we decline to address the issue.  
State v. Gray
, 2017 ND 108, ¶ 13, 893 N.W.2d 484 (concluding issues which are not raised before the district court will not be considered for the first time on appeal).  We summarily affirm the district court order under N.D.R.App.P. 35.1(a)(2) and (7). 

[¶2]	Gerald W. VandeWalle, C.J.

Lisa Fair McEvers

Daniel J. Crothers

Jerod E. Tufte

Jon J. Jensen